It gives me great pleasure
to see an eminent son of Guyana guiding this forty-eighth
session of the General Assembly. Sri Lanka and Guyana
have a long tradition of cooperation at the United Nations,
in the Non-Aligned Movement and in the Commonwealth.
Sri Lanka also expresses its appreciation to His
Excellency Mr. Stoyan Ganev of Bulgaria, who presided
over the forty-seventh session of the General Assembly.
Before I proceed, may I take this opportunity, on behalf
of the Government and the people of Sri Lanka, to express
our profound sorrow over the terrible tragedy that has struck
the people of India in the wake of the devastating earthquake
this week.
I bring best wishes from His Excellency
Dingiri Banda Wijetunga, President of Sri Lanka, and best
wishes for the success of this session of the Assembly in its
endeavours for world peace.
Sri Lanka welcomes the new Member States admitted
to the United Nations this year.
We thank the Secretary-General, His Excellency
Mr. Boutros Boutros-Ghali, for his dedication and
courageous leadership in meeting the challenges of peace
and development that lie ahead.
Forty-eighth session - 1 October l993 37
It is four years since I last addressed the Assembly.
Our hopes voiced at that time for the post-cold-war global
order are now being realized, although there are problems of
instability in the international arena.
The current international political trend gives us fresh
hope of relations being conducted between States in
accordance with the principles of the United Nations Charter.
Regarding Palestine, Sri Lanka has welcomed the
mutual recognition between the Palestine Liberation
Organization and Israel. We hope that the interim
arrangements now being worked out will lead eventually to
a comprehensive and durable settlement of the Palestinian
problem in all its aspects.
In South Africa, the Non-Aligned Movement’s resolute
opposition to apartheid and its advocacy of a free,
democratic and non-racial South Africa stands vindicated.
As President Nelson Mandela described it last week, "the
countdown to democracy" in South Africa has begun.
Cambodia, a founding member of the Non-Aligned
Movement, is now free. We welcome this development and
congratulate the United Nations on its role.
These developments certainly give us encouragement
and hope. But this does not mean that the world is now free
from tension and disputes.
The situation in Bosnia gives grounds for a vote of
no-confidence on the political leadership of our times. It is
a situation which has shocked the world. It is clear that the
international community is still incapable of rising above
narrow and parochial considerations. It is vital that an early
solution be found which will meet the aspirations of all the
parties concerned.
We have watched with alarm the rising tide of racism
in many countries, which violates the very foundations of
their cherished goals and objectives. It is not relevant here
to diagnose the causes, but these dangerous and ugly trends
must be checked. This is not just a challenge to
Governments alone. All men and women of good will must
join together to fight this evil.
The implementation of recent arms-limitation
agreements and the shelving of plans to extend the arms race
into outer space have enhanced the prospects for genuine
disarmament. Since 1991 world defence spending has been
set on a downward course. We must bring about a
successful conclusion to the 1995 conference on the
Non-Proliferation Treaty (NPT).
Sri Lanka is pleased at the recent successful conclusion
of the Convention on chemical weapons.
At the same time, genuine disarmament must also
incorporate measures to reduce the flows of conventional
arms. The uncontrolled movement of arms and explosives
to extremist fringe groups threatens to destabilize small
countries.
In a similar context, Sri Lanka wishes to draw the
Assembly’s attention to the initiative to enforce an
international ban on the use of mines in warfare. The tragic
consequences of mine warfare are visible in the thousands of
amputees in many parts of the world and call for urgent
international attention.
Today it is widely recognized that security can no
longer be reduced to military considerations alone. Security
must take account of economic crises, poverty, hunger, mass
migrations, international terrorism and environmental
pollution. These developments require the revitalization of
the United Nations.
In 1995, the United Nations will celebrate its fiftieth
anniversary. The founding principle of the United Nations -
the sovereign equality of all States - remains valid today.
The Secretary-General has emphasized this principle in his
report "An Agenda for Peace". The principle of sovereign
equality must be put into practice if the bold proposals in
"An Agenda for Peace" are to succeed.
As the transition to a new global order continues, the
United Nations will come under greater pressure to live up
to its ideals. However, in order to command the widest
possible support, the United Nations must operate on the
basis of an acceptable set of guiding principles. With regard
to national disputes, United Nations intervention must be
considered only upon the request of the Member State
concerned. Indigenous peace efforts must be encouraged
and respected.
Regionalism has received a new impetus. The United
Nations should extend its fullest cooperation to these
regional trends and initiatives. A lingering obstacle to
regional unity is the question of border disputes. The
Non-Aligned Movement has made useful proposals in this
regard, including the suggestion by Sri Lanka that a border
disputes commission be formed. Most recently, the Security
Council itself had to lend its authority to resolve the border
38 General Assembly - Forty-eighth session
dispute between Kuwait and Iraq, and we support all
relevant Security Council resolutions in that regard.
Let me now turn to South Asia, my own region,
consisting of seven States and accounting for over 1 billion
people. Some 12 years ago, I had the pleasure of
inaugurating, in Colombo, the first meeting to launch the
South Asian Association for Regional Cooperation
(SAARC). Since then, it has been a matter of constant
satisfaction to note the steady development of regional
cooperation in South Asia. Today, we had the pleasure of
hearing the Prime Minister of Bangladesh, current Chairman
of SAARC, under whose able leadership SAARC is moving
forward. Last year, during the period of our chairmanship,
Sri Lanka guided SAARC in several new directions. These
included poverty alleviation, the establishment of the South
Asian Preferential Trading Arrangement (SAPTA), the South
Asia Development Fund and a Charter for Children. In Sri
Lanka’s view, SAARC should now extend its horizon
beyond economic and social cooperation.
With a view to sharing our regional experience with the
international community, Sri Lanka supports the subject of
poverty alleviation as a major theme for consideration at the
forthcoming World Social Summit. It is our firm conviction
that structural adjustment programmes in developing
countries must provide a safety net for the poorest of the
poor until the fruits of economic growth are widely
distributed throughout society.
Yesterday, we commemorated the third anniversary of
the World Summit for Children. Within SAARC, we have
already set ourselves certain attainable mid-decade goals for
meeting the basic needs of the children of South Asia. We
welcome the World Conference on Women in Beijing as an
opportunity to focus world attention on issues related to
women and development.
As an island nation, Sri Lanka has special interest in
international endeavours to create a new legal regime of the
oceans. In 1971, the declaration of the Indian Ocean as a
zone of peace was proposed by Sri Lanka. The world scene
has since changed and the time has now come to examine
new, alternative approaches. Yet another regional initiative
by Sri Lanka is the Indian Ocean Marine Affairs Conference
(IOMAC), a cooperative endeavour to develop the region’s
marine resources.
The commitment of the Sri Lanka Government to
ensuring the human rights of all our citizens is central to all
our policies, and we will maintain our policy of candid
cooperation with the United Nations. The dictates of
humanitarian law must be respected. Where economic
sanctions are invoked as a tool of punitive action, let us
ensure that the humanitarian needs of the people of the
country involved are fully protected.
Neither the end of the cold war nor the new thrust of
economic liberalism has in any way diminished Sri Lanka’s
commitment to non-aligned principles. At the Jakarta
Summit, there was a consensus that the political campaigns
against racism, colonialism and apartheid had now been
largely completed. The central unresolved issue of our time
remains the economic disparities between the developed and
the developing countries. Economic interdependence is a
global reality. We reiterate the Non-Aligned Movement’s
appeal to the developed countries to consider favourably the
call for a new compact on development between the North
and the South, a new liberal democratic partnership for
global economic solutions. There is now a relative
abundance of liquidity in private markets. Access to these
resources is not easily affordable for the developing
countries because of the private market rates. A mechanism
is therefore needed to bridge what is available and what is
affordable. Such an initiative is most urgent in view of the
economic difficulties facing developing countries.
Furthermore, today there is increased need for global
economic cooperation owing to the emergence of many new
States. All the needed assistance must be provided for these
new States to complete their journey to democracy. But this
must not be achieved at the expense of other developing
countries.
In South Asia, we have embarked on policies of
export-led growth and trade and foreign-exchange
liberalization. We have done so despite the severe effects on
us of unfavourable trends in commodity prices and
protectionist measures in the markets of developed countries.
Our efforts at national and regional levels will succeed only
if there is a reciprocal commitment to free-trade policies at
the international level. In this connection, it is imperative
that the Uruguay Round of trade negotiations be concluded
soon, in a fair and just manner. We hope that the
industrialized countries will be able to resolve the issues that
divide them. At the same time, however, they must not
concentrate on their own problems to the exclusion of a
balanced result for all participants in the negotiations.
Sri Lanka is an island nation with a unique commitment
to social welfare. For many years, it needed virtually no
budget for defence. When terrorism broke out in such force,
many thought Sri Lanka would disintegrate.
Forty-eighth session - 1 October l993 39
Most recently, the world was shocked by the brutal
assassination of President Ranasinghe Premadasa, the duly
elected Head of State. This act of terrorism, aimed at
destabilizing the country, was confounded by the peaceful
transfer of power within 24 hours, thus vindicating the
strength and maturity of Sri Lanka’s constitutional and
democratic system.
The Government has never wavered from its objective
of seeking a political solution to the North-East conflict. I
myself have spent some 14 months negotiating with armed
groups, to find a peaceful solution acceptable to all. During
these 14 months, there was peace in the North and the East
but, unfortunately, at the end of this period these groups
broke off negotiations for reasons undisclosed to me. I also
presided for one and a half years over the All-Party
Conference, which examined the question of a political
solution for over eight months.
A Select Committee of Parliament, chaired by an
Opposition Member of Parliament, has been working over
many months to reach a political settlement. Thus the
search for a political solution continues. In the thick of the
conflict we have maintained the flow of food, medical and
other supplies, and services such as education and health to
the affected areas. Many have acknowledged that this is an
exceptional achievement.
On the economic front, the Government has steadfastly
followed open economic policies since 1977. As a result,
Sri Lanka is today well on the road to attaining newlyindustrialized-economy status. Foreign investment recorded
a quantum jump last year, clearly reflecting investor
confidence in Sri Lanka’s economic stability and
predictability. It is our firm conviction that in a
multi-ethnic, multicultural society, sustained economic
growth is the best defence against divisive forces.
When I addressed the Assembly in 1988, I suggested
that we project our vision beyond this building, and beyond
the resolutions and speeches, to focus on the impact of our
work on the millions of people we represent.
It would be wise to remind ourselves that the
maintenance of world peace is multidimensional and the
United Nations political agenda must go hand in hand with
its development agenda.
Our nations are all travellers together on the road to the
future. How will the future judge us? It will not be by our
military victories and parades of power, nor by our eloquent
debates and sophisticated slogans. We will be judged by our
success in turning weapons into tools of development, in
banishing poverty, hunger, disease and ignorance and in
learning to live in a sustainable environment in harmony
with a fragile and finite world.
